    Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 1 of 7



 

 

 

 

 

 

 

 

 



                   EXHIBIT J
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 2 of 7
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 3 of 7
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 4 of 7
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 5 of 7
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 6 of 7
Case 2:17-cv-04140-DWL Document 98-11 Filed 02/15/19 Page 7 of 7
